DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I, Claims 1-16 in the reply filed on 11/22/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2008/0251787 A1).
Regarding Claim 1, Kim discloses a display device (Figures 1-9) comprising:
A first substrate including a plurality of pixels (Figure 1, first substrate 102; Paragraph 0044); and
A driving pad disposed on the first substrate (Figure 1, driving pad SA; Figure 4, driving pad 134), wherein
The driving pad includes a first pad portion and a second pad portion alternately arranged along a first direction (Figure 4, as annotated below), wherein
Each of the first pad portion and the second pad portion includes first data pads and signal pads, wherein the first data pads of the first and second pad portions include a first side and a second side different from the first side (Figure 4, as annotated below, where the first side is the left side and the second side is the right side, signal pads 134a and 134c, first data pads 134e), wherein

The first data pads provide a data signal to the plurality of pixels (Paragraph 0069), and 
The signal pads provide a driving voltage to the plurality of pixels (Paragraphs 0067-0068). 

    PNG
    media_image1.png
    495
    790
    media_image1.png
    Greyscale


Regarding Claim 2, Kim discloses the display device of claim 1, wherein a plurality of bonding regions are provided in the first substrate, wherein the driving pad is disposed on the plurality of bonding regions (Figure 4, each region comprising a driving pad 134 can be considered a bonding region), wherein
Each of the plurality of bonding regions includes a data region and a signal region, wherein the signal pads are arranged in the signal region, wherein the first data pads are arranged in the data region, 

    PNG
    media_image2.png
    495
    790
    media_image2.png
    Greyscale


Regarding Claim 3, Kim discloses the display device of claim 2, wherein each of the first pad portion and the second pad portion further includes second data pads, wherein the data region includes a first row data region and a second row data region arranged along a second direction intersecting the first direction, and wherein the first data pads are arranged in the first row data region, and the second data pads are arranged in the second row data region (Figure 4, first data pads 134e is disposed in a first row data region and second data pads 134f are disposed below the first data pads 134e in a second row data region, where the second direction is a second vertical direction).

Regarding Claim 12, Kim discloses the display device of claim 3, wherein the driving pad further includes a third pad portion disposed between the first pad portion and the second pad portion, and wherein the first pad portion, the second pad portion, and the third pad portion form one pad pair (Figure 4, as annotated below).

    PNG
    media_image3.png
    495
    790
    media_image3.png
    Greyscale


Regarding Claim 13, Kim discloses the display device of claim 12, wherein the third pad portion includes the first data pads and does not include the signal pads (Figure 4, as annotated in the rejection of claim 12 above, the third pad portion includes first data pads 134e and does not include signal pads 134a or 134c).

Regarding Claim 14, Kim discloses the display device of claim 13, wherein the third pad portion further includes the second data pads disposed in the second row data region (Figure 4, as annotated in the rejection of claim 12 above, the third pad portion includes second data pads 134f).

Regarding Claim 15, Kim discloses the display device of claim 3, further comprising: a second substrate facing the first substrate (Figure 16, second substrate 304); and a liquid crystal layer disposed between the first substrate and the second substrate (Paragraph 0126).

Regarding Claim 16, Kim discloses the display device of claim 3, wherein the signal region includes a first row signal region and a second row signal region arranged along the second direction, wherein the first row signal region overlaps the first row data region in the first direction, and the second row signal region overlaps the second row data region in the first direction, and wherein the signal pads are disposed in the first row signal region and are not disposed in the second row signal region (Figure 4, first row signal region comprises signal pads 134a and 134c and overlaps with first row data region comprising first data pad 134e, where second row signal region comprises 134b and overlaps with second row data region comprising second data pad 134f but second row signal region does not comprise a signal pad). 

Allowable Subject Matter
Claims 4-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of Kim (US 2008/0251787 A1) discloses a display device comprising: a first substrate including a plurality of pixels; and a driving pad disposed on the first substrate, wherein the driving pad includes a first pad portion and a second pad portion alternately arranged along a first direction, wherein each of the first and second pad portions includes first data pads and signal pads, wherein the signal pads of the first pad portion are disposed on a first side of the first data pads of the first pad portions and the signal pads of the second pad portion are disposed on a second side of the first data pads of the second pad portions, wherein the driving pad is disposed on a plurality of bonding regions comprising a data region and a signal region, wherein each of the first pad portion and the second pad portion further includes second data pads (Kim, Figures 1-4). However, Kim only discloses a single first pad portion and a single second pad portion within the entire driving pad; therefore, Kim fails to disclose that the first pad portion and the second pad portion form one pad pair, and the driving pad comprises a plurality of pad pairs arranged along the first direction. The prior art of Kim’545 (US 2016/0300545 A1) discloses a display device comprising a driving pad that has a plurality of pad pairs arranged along the first direction, wherein a first pad portion and a second pad portion form one pad pair. However, Kim’545 fails to disclose a signal pad disposed at a first side of the first data pad disposed in the first pad portions and a signal disposed at a second side of the first data pad disposed in the second pad portions.
. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871